[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 242 
The point urged by the relator, that the owner of land sold for taxes is not entitled under the statute to apply to the comptroller for the cancellation of a tax sale, and that the comptroller has no jurisdiction to entertain and act upon an application by the owner for such cancellation, is, if well taken, decisive of the case and requires a reversal of the proceedings.
The decision of the comptroller now under review, which canceled tax sales of 1871, 1881 and 1885, of lands in Hamilton county, was rendered on the application of the Adirondack Railway Company, made Nov. 17, 1891, as owners of the lands, by grant from the Adirondack Company. The application was made on the ground that the lands in question were, during the years in which the taxes were assessed, upon which the lands were sold, exempt from taxation under chap. 236 of the Laws of 1863, and subsequent statutes. The comptroller entertained the petition of the Adirondack Railway Company, and against the protest and objection of the relator, the Hamilton Park Company, the grantee of the purchasers on the tax sales, rendered his decision Dec. 30, 1891, canceling the several sales in the years mentioned on the ground stated in the petition and on the additional ground embraced in the general clauses of the petition, that the board of supervisors of Hamilton *Page 245 
county had omitted to extend on the tax rolls of the town of Long Lake the taxes for which the several tax sales were made, before delivering the rolls to the supervisor of the town.
The action of the comptroller was taken, therefore, upon the application of the owner of the lands at the time of the several tax sales, or his grantees, and the right of the owner of lands sold for taxes to institute the proceedings for cancellation, and of the comptroller to adjudicate on his application the respective rights of the owner and of a purchaser on a tax sale, is distinctly presented and must be determined.
The question is not wholly new in this court. In the case ofPeople ex rel. Wright v. Chapin (104 N.Y. 369), the question was presented and was elaborately considered by the court, whether the owner of lands sold for taxes was entitled, under chap. 427 of the Laws of 1855, to the remedy provided by that act for the cancellation of tax sales on application to the comptroller. The act of 1855 consolidated the previous legislation on the subject of tax sales, and regulated the proceedings on the sale by the state of lands for unpaid taxes, and by the 83d and 85th sections power was conferred on the comptroller to cancel invalid tax sales, and upon such cancellation he was required to refund to the purchaser, out of the state treasury, the purchase money and interest thereon. It is unnecessary to quote the sections here. They are quoted in the opinion in the case cited. The court on the first argument, and afterwards on a motion for re-argument, unanimously decided that the intent of sections 83 and 85 was to relieve a purchaser who had purchased land at a tax sale, which was invalid, from his purchase, and to provide for a prompt restitution of the money paid by the purchaser. It was, therefore, held that the owner of land who had applied to the comptroller for the cancellation of a sale of his land for taxes, and where application had been denied, could not maintain an appeal from the decision of the comptroller. DANFORTH, J., in his opinion, after referring to sections 83 and 85 of the Laws of 1855, said: "The evident object of these provisions *Page 246 
was to enable the state to relieve the purchaser from the consequences of a defective tax title, and at the same time replenish the treasury by a speedy collection of the tax withheld from it. The owner is not a party to the proceeding, nor is he permitted in this way to test the validity of the sale or tax. In such a controversy the purchaser would have an interest and a right to the protection of the court by the usual course of legal proceedings. The statute contains no intimation of a legislative purpose to deprive him of this right. It gives no process to bring him in, confers no power to compel witnesses. In short, it creates no court, provides for a single transaction, to which the comptroller and the purchaser are the only parties." In reviewing the grounds of this decision we are fully satisfied that it accords with a sound construction of the act of 1855. If the statute was intended to make the comptroller a tribunal to decide controversies between the owner and the purchaser as to the validity of a tax title, it is singularly deficient in provisions for securing the due consideration and hearing of the controversy, and in providing the safeguards which ordinarily surround and attend judicial investigations affecting questions of title to land, arising between conflicting claimants. The validity of a tax title is frequently a question of great difficulty, involving important and valuable interests, not only of the owner whose title is claimed to have been divested, but of a purchaser, who, in reliance upon the validity of his title, may have made valuable improvements on the property. The comptroller may be a person not familiar with legal questions or investigations. The act of 1855, as Judge DANFORTH points out, makes no provision for bringing the claimants before the comptroller, provides for no notice to the adverse party, prescribes no rules for the examination and cross-examination of witnesses, and, as we held in People ex rel. Ostrander v.Chapin (105 N.Y. 309), the comptroller may accept affidavits in place of common-law proof of any facts relevant to the application. There is no provision for an appeal from the comptroller's decision, and if his decision *Page 247 
might, prior to the amendment of 1891, have been reviewed on certiorari, it would be subject to the rules governing a review under that act. It is difficult to suppose that the act of 1855 intended to constitute the comptroller a court to decide controversies between the owner of lands sold for taxes and the purchaser as to the validity of a tax title.
On the other hand, if the provisions in the act of 1855, as to cancellation of tax sales, were intended merely to afford a remedy to the purchaser to recover back the money paid on an invalid sale, the act established a consistent system, easily understood and productive of no injustice. The purchaser by his application consents to a cancellation of the tax. The state by its officers considers and passes upon the application, and is the only party, other than the purchaser, interested. The owner of the land cannot complain if the sale is vacated, and if the application is denied his position is not changed. The county which may be required to re-levy the amount refunded, is one of the municipal divisions of the state, and is represented in the transaction by the state officers. If the comptroller acts under section 83 on his own motion, and vacates the sale before the conveyance is made, the purchaser gets back his money, and he cannot complain because he purchased subject to the right of the comptroller to exercise this power.
The construction of the act of 1855, established by the decision in People ex rel. Wright v. Chapin (supra), was re-asserted in the case of People ex rel. Ostrander (supra), in which RAPALLO, J., said: "The intent was to protect the title of the purchaser in case the sale was found to be ineffectual to give him title." In the subsequent case of People v. Turner
(117 N.Y. 227), which was an action to recover penalties for cutting timber on lands in Franklin county, title to which was claimed by the state under a tax sale made in 1877, the defendant, without connecting himself with title to the land in any way, sought to defeat the action on the ground that the plaintiff's title was defective for the reason that the assessors, in assessing the taxes on which the land was sold, had omitted to give *Page 248 
notice of a review of the assessments, as required by law. The court, in its opinion, after giving several conclusive reasons in answer to this defense, assigned as an additional reason that the owner whose lands were assessed had a remedy under the act of 1855, to apply to the comptroller for the cancellation of the tax. No reference was made to the decision in 104 N.Y., and the suggested construction of the act of 1855, in hostility to that decision, was a mere inadvertence. Unless, therefore, the right of an owner, whose lands have been sold for taxes, to apply to the comptroller of the state has been given by some statute subsequent to 1855, no such right exists.
The comptroller, as authority for exercising this jurisdiction, relied upon chap. 217 of the Laws of 1891, which amended section 2 of chap. 448 of the Laws of 1855, which itself was an amendment of the law of 1855. The act of 1885 enacted a rule of evidence by making certificates of tax sales and a conveyance thereunder in certain cases, and after a certain time, conclusive evidence of the validity of the sale and of the prior proceedings, whereas, by the act of 1855, a conveyance by the comptroller was made presumptive evidence only. In the opinion in People ex rel.Wright v. Chapin (supra), given on the motion for re-argument, the judge delivering the opinion, referring to the statute of 1885, stated, in substance, that it did not extend the power of the comptroller in respect to cancellation beyond that given by the act of 1855. Section 1 of the act of 1885 amends section 65 of the act of 1855, the main purpose of the amendment being, as has been stated, to create a conclusive presumption of regularity in the cases mentioned. It confers no new power upon the comptroller in express language. The section is very obscure, and it may afford ground for an argument that the legislature, by the concluding clause in the section, intended to give the owner a remedy to apply to the comptroller for cancellation where the taxes had been paid before the sale, or where the land taxed was not taxable. On the other hand, the intention may have been not to preclude the purchaser from applying for cancellation in *Page 249 
these cases, the objections being fundamental, and which, it might be claimed, would not be reached by a curative statute, or by a statute enacting a conclusive rule of evidence in support of the purchaser's title. Section 2 of the statute of 1885 was the one amended by the statute of 1891, and the original section in the act of 1885 contained nothing bearing upon the point we are now considering. The act of 1891 added to the original section this clause, which is the one relied upon to sustain the action of the comptroller in this case: "All applications heretofore or hereafter made to the comptroller for the cancellation of any tax sale by any person interested in the event thereof, shall be heard and determined by him, and his determination shall be subject to review by certiorari or otherwise." It will be observed that there is no express grant of power in this clause to the comptroller to entertain and adjudicate upon the validity of tax sales on the application of the owner of lands affected thereby. The act of 1891 was passed several years after our decision in People ex rel. Wright v. Chapin, which may be presumed to have been known by the legislature. It is quite significant that if the legislature intended to confer the additional power upon the comptroller to cancel tax sales upon the application of the owner, the intention was not expressed in unequivocal terms. The clause quoted from the act of 1891 contains two new affirmative provisions. It makes it imperative upon the comptroller to hear and determine applications for cancellation, which, prior to our decision in People ex rel.Ostrander v. Chapin, was regarded by him as discretionary, and next, it gave in express terms a remedy by certiorari to review his decision. The purchaser, if the right of cancellation is still confined as in the act of 1855, gained these advantages and his rights were relieved from the obscurity which before attended them. It is, however, upon the language of the act of 1891, directing the comptroller to hear an application for cancellation "by any person interested in the event thereof," upon which the defendants rely as extending the power of the comptroller so as to embrace application by the owners of the *Page 250 
property sold for taxes, as well as purchasers. Looking to the policy of the act of 1855, in conferring power on the comptroller to cancel tax sales, which was to encourage bidding and to provide a speedy and summary remedy in favor of purchasers to recover back the purchase money, where the purchaser could acquire no title by reason of the invalidity of the proceedings, the words "interested in the event thereof," in the act of 1891, would most naturally refer to persons interested in the refunding of the money paid, which was the primary object of applications for cancellation under the act of 1855. The cancellation of the tax sale and the refunding of the money paid thereon were to be simultaneous acts, and an owner whose land had been illegally sold for taxes, although he might have an interest in having the cloud upon his title removed, did not need the remedy by cancellation to preserve his rights, and he was not interested in the refunding to the purchaser of the money paid on the sale, and so not in the event of the application for cancellation in its main purpose.
We are of opinion that the statute of 1891 has not changed the prior rule, and that now, as before, the owner is not entitled to the remedy by cancellation. The construction of the obscure legislation is not free from difficulty. If the legislature should deem it wise to extend the scope of the powers of the comptroller to the determination of controversies between the owner and purchaser of land sold for taxes, new and additional legislation should be enacted containing provisions which shall insure a deliberate hearing upon competent evidence, with the usual safeguards which attend ordinary judicial trials.
These views lead to a reversal of the proceeding below, and costs should be awarded to the relator in all courts.
All concur, except EARL and MAYNARD, JJ., dissenting.
Order and judgment reversed. *Page 251